DETAILED ACTION
This is the final Office action and is responsive to the papers filed 06/01/2022.  The amendments filed on 06/01/2022 have been entered and considered by the examiner.  Claims 1, 4-5, 8-9, 12-13, and 16-18 are currently pending and examined below.  Claims 1, 17 and 18 have been amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and argument on page 8 filed 06/01/2022 regarding claim objections are persuasive.  Claim objections are withdrawn.
Applicant’s amendment and argument on pages 8-10 filed on 06/01/2022 regarding claim rejections under 35 U.S.C. 101 are not persuasive.  The amendments did not overcome the claim rejections under 35 U.S.C. 101, and claim rejections under 35 U.S.C. 101 are not withdrawn.
The applicant argues that the claims as amended provides for enhancement in the degree of certainty of collecting traveling state data of a vehicle…therefore, respectfully submits that amended independent claim 1 as a whole is directed to a particular improvement in the certainty of collecting traveling state data integrating the alleged judicial exception to a practical application (pages 8-10).
The Examiner has updated the rejection to reflect the newly amended subject matter.  However, the mere addition of “collect, using the sensor, the traveling state data of the vehicle while the vehicle travels the calculated traveling route” is just a limitation that may be performed on a generic computer and does not ascertain traveling state data is being collected.  Therefore, it is not a particular improvement and does not integrate the alleged judicial exception to a practical application.
The Examiner suggests adding a user interface requiring user interactions to output pertinent information to the user in response to the user interactions (e.g. S107/S207 in Figs. 3, 5A, 10A), which would be a particular improvement integrating the alleged judicial exception to a practical application.  See also Subject Matter Eligibility Example 37.
Applicant’s amendment and argument filed on pages 10-14 on 06/01/2022 regarding claim rejections under 35 U.S.C. 103 are not persuasive.  Claim rejections under 35 U.S.C. 103 are not withdrawn.  
Applicant cannot show nonobviousness without discussing both Dean and Choksi.
In page 12 of the Applicant’s Argument, the Applicant argues that with respect to Claims 1, 17 and 18 Dean fails to disclose the features of the processor that is configured to "receive request data from a server, the request data containing i) a request for collecting traveling state data of the vehicle and ii) a reward to be earned upon completing the collection of the traveling state data of the vehicle as requested in the request."  The Examiner respectfully asserts Dean discloses receiving a transport request, the transport request is a request for collecting traveling state data of the vehicle, and Choksi discloses receiving a transport request, the transport request is a request for collecting traveling data of the vehicle, the transport request includes earnings or profit to be earned upon completing the request for collecting the traveling data of the vehicle.  Therefore, Dean and Choksi teach and suggest the features of the processor that is configured to "receive request data from a server, the request data containing i) a request for collecting traveling state data of the vehicle and ii) a reward to be earned upon completing the collection of the traveling state data of the vehicle as requested in the request."  See below for further detail.
In pages 12-13 of the Applicant’s Argument, the Applicant argues that with respect to Claims 1, 17 and 18 Dean fails to disclose or even suggest the features of "upon completing the collection of the traveling state data of the vehicle in response to the request, return the collected traveling state data of the vehicle to the server."  The Examiner respectfully asserts Dean discloses collecting traveling state data of the vehicle, and Choksi discloses upon collecting traveling data of the vehicle in response to the request, return the collected traveling data of the vehicle to the server.  Therefore, Dean and Choksi teach and suggest the features of "upon completing the collection of the traveling state data of the vehicle in response to the request, return the collected traveling state data of the vehicle to the server."  See below for further detail.
In pages 12-13 of the Applicant’s Argument, the Applicant argues that with respect to Claims 1 and 17 Dean fails to disclose or suggest the features of "in response to returning the collected traveling state data of the vehicle to the server, earn the reward for completing the collection of the traveling state data of the vehicle."  The Examiner respectfully asserts Dean discloses collecting traveling state data of the vehicle, and Choksi discloses in response to returning collected traveling data of the vehicle to the server, earn the reward for completing the collection of the traveling data of the vehicle.  Therefore, Dean and Choksi teach and suggest the features of "in response to returning the collected traveling state data of the vehicle to the server, earn the reward for completing the collection of the traveling state data of the vehicle."  See below for further detail.

Claim Objections
Claim 17 is objected to because of the following informalities:  
“form” in claim 17, line 10 should be “from”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-5, 8-9, 12-13, 16, and 18 are rejected under 35 U.S.C. 101 because 
Step 1: the claimed invention is directed to a data processing system.  The claims fall within one of the four categories of patent eligible subject matter.
Step 2A - Prong 1: Claims 1 and 18 recite the limitations of calculating data and earning reward.  The limitations, as drafted, are simple processes that, under its broadest reasonable interpretation, cover performance of the limitations in the mind but for a processor or circuitry.  That is, other than reciting a processor or circuitry nothing in the claims preclude the steps from practically being performed in the mind.  For example, the claims encompass a person looking at data collected from a server or a sensor and forming a simple judgement.  The mere nominal recitation of by a processor or circuitry does not take the claim limitations out of the mental process grouping.  Thus, the claims recite a mental process.    
Step 2A - Prong 2: Claims 1 and 18 recite the additional elements of receiving, collecting, returning, displaying, and converting data. The steps recited are at a high level of generality, therefore acting as a generic computer to perform the abstract idea.  The processor or circuitry is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the exception.  The additional limitations are no more than mere instructions to apply the exception using a computer (the processor or circuitry).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims are ineligible.
Claims 4-5, 8-9, 12-13, and 16 do not contain limitation that render them subject matter eligible under 35 U.S.C. 101.

Claim 17 is rejected under 35 U.S.C. 101 because 
Step 1: the claimed invention is directed to a data collecting system.  The claim falls within one of the four categories of patent eligible subject matter.
Step 2A - Prong 1: Claim 17 recites the limitations of calculating data and earning reward.  The limitations, as drafted, are simple processes that, under its broadest reasonable interpretation, cover performance of the limitations in the mind but for a server or a data processing apparatus.  That is, other than reciting by a server or a data processing apparatus, nothing in the claims preclude the steps from practically being performed in the mind.  For example, the claims encompass a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by a server or a data processing apparatus does not take the claim limitations out of the mental process grouping.  Thus, the claims recite a mental process.    
Step 2A - Prong 2: Claims 1 and 18 recite the additional elements of by a server, storing, transmitting data, and converting data, and by a data processing apparatus, receiving, acquiring, returning, and displaying data. The steps recited are at a high level of generality, therefore acting as a generic computer to perform the abstract idea.  The server or data processing apparatus is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the exception.  The additional limitations are no more than mere instructions to apply the exception using a computer (the server or data processing apparatus).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choksi et al. (US 11023990 B2; hereinafter Choksi) in view of Dean et al. (US 20190146508 A1; hereinafter Dean).

Regarding claim 1, Choksi discloses:
A data processing system (Fig. 1) comprising:
a processor (Fig. 1 – system 100) configured to: 
receive request data from a server (Fig. 1 – service arrangement system 170), the request data containing i) a request for collecting traveling data of the vehicle (service arrangement system 170 receives GPS data 161; col. 5, lines 44-58) and ii) a reward to be earned upon completing the collection of the traveling data of the vehicle as requested in the request (service arrangement system 170 computes the fare amount based on the pickup and destination locations, the amount of distance traveled for the service, time spent for providing the service, fees, and/or other costs associated with the service, the schedule user interface 500 of the system 100 displays the total amount of money earned by the user for a given duration of time; col. 18, line 57-col. 19, line 5); 
calculate a traveling route to be traveled by the vehicle to complete the collection of the traveling data of the vehicle (system 100 determines the route; col. 8, lines 28-43); 
collect, using the sensor, the traveling data of the vehicle while the vehicle travels the calculated traveling route (system 100 updates the user’s position and/or the graphic route lines on the map; col. 8, lines 48-51); 
upon completing the collection of the traveling data of the vehicle in response to the request, return the collected traveling data of the vehicle to the server (service arrangement system 170 receives the pickup and destination locations, the amount of distance traveled for the service, time spent for providing the service, fees, and/or other costs associated with the service; col. 18, line 57-col. 19, line 5); 
in response to returning the collected traveling data of the vehicle to the server, earn the reward for completing the collection of the traveling data of the vehicle (service arrangement system 170 computes the fare amount based on the pickup and destination locations, the amount of distance traveled for the service, time spent for providing the service, fees, and/or other costs associated with the service; col. 18, line 57-col. 19, line 5); and 
upon earning the reward for completing the collection of the traveling data of the vehicle, i) generate image data indicating the earning of the reward and ii) control a display to display an image based on the image data (the schedule user interface 500 of the system 100 displays the total amount of money earned by the user for a given duration of time; col. 18, line 57-col. 19, line 5), 
wherein while the traveling data of the vehicle is being collected, the processor controls the display to display i) the calculated traveling route (map content 425 includes graphic route lines; Figs. 4C, 4F, 4H-4J, col. 14, lines 30-35) of the vehicle and a current location of the vehicle on the traveling route (map content 425 includes indicator 429 corresponding to the current location of the user; ; Figs. 4C, 4F, 4H-4J, col. 14, lines 26-35) and ii) progress toward completion (estimated travel time in the second panel 426; Figs. 4C, 4F, 4J, col. 14, lines 36-44) of the collection of the traveling data of the vehicle, the traveling route and the current location being displayed in a first area of the display (graphic route lines and current location of the user in the first panel; Figs. 4C, 4F, 4J; col. 14, lines 19-26), the progress being displayed in a second area superimposed on the first area of the display (see Figs. 4C, 4F, 4J), and 
wherein the processor is configured to convert the traveling data currently collected to the progress toward the completion of the request based on one of a current distance travelled by the vehicle from a start point of the calculated traveling route and a current travel time for the vehicle traveling from the start point of the calculated traveling route (estimated travel time in the second panel 426 corresponds to the progress in the schedule user interface 500, estimated travel time in the second panel 426 is based on pickup location 472 corresponding to “Pick up: Jennifer” 426/520 at the start of 520 in 510 to the current point of 520 in 510; Figs. 4C, 4F, 4J, 5A-5B, col. 18, lines 57-62), the processor keeping updating the progress in the second area of the display (estimated travel time in the second panel 426 dynamically changes; Figs. 4C, 4F, 4J, col. 14, lines 36-44).

While Choksi discloses travel data, Choksi does not specifically disclose traveling state data and:
a sensor in a vehicle, wherein the sensor includes at least one of a vehicle wheel speed sensor, a vehicle speed sensor, an acceleration sensor, an angular rate sensor, a temperature sensor, a humidity sensor, a raindrop sensor, an illuminance sensor, a load sensor, a steering angle sensor, a sound collection sensor, a vibration sensor, an image camera, a radar, and an ultrasonic sensor; 
a processor configured to: 
receive request data from a server, the request data containing i) a request for collecting traveling state data of the vehicle.

However, Dean discloses:
a sensor (Fig. 2 – sensors 210) in a vehicle (Fig. 2 – vehicle 200), wherein the sensor includes at least one of a vehicle wheel speed sensor, a vehicle speed sensor, an acceleration sensor, an angular rate sensor, a temperature sensor, a humidity sensor, a raindrop sensor, an illuminance sensor, a load sensor, a steering angle sensor, a sound collection sensor, a vibration sensor, an image camera, a radar, and an ultrasonic sensor (sensors 210 in vehicle 200 include a positioning system 212 and object detection sensors 214; see Fig. 2, [0037]-[0040] for more detail); 
a processor (Fig. 2 – vehicle control system 220) configured to: 
receive request data from a server (remote server; [0043]), the request data containing i) a request for collecting traveling state data (state data; [0041]-[0043]) of the vehicle (server receives state data make up driving logs for the vehicle 200 for compilation and analysis for route planning on the vehicle 200; [0041]-[0043]). 

Choksi and Dean are considered to be analogous because they are in the same field of technology relating service application between client/requesting riders and service provider/drivers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choksi’s system that collects travel data and outputs the progress to the user to further incorporate Dean’s system that collects not only the travel data but also the travel state data for the advantage of determining the risk factors on the route which results in safer navigation in geographic regions with risk factors (Dean’s [0044]).

Regarding claim 9, Choksi discloses:
wherein the progress is generated as a moving image or a still image (estimated travel time in the second panel 426 dynamically changes; Figs. 4C, 4F, 4J, col. 14, lines 36-44). 

Regarding claim 17, Choksi discloses:
A data collecting system (Fig. 1) comprising: 
a data processing apparatus (Fig. 1 – system 100) provided in a vehicle (computing device can correspond to an in-vehicle computing device; col. 3, lines 44-46); and 
a server configured (Fig. 1 – service arrangement system 170) to i) store request data containing a request for collecting traveling data of the vehicle (service arrangement system 170 receives GPS data 161 from the service application 110 of the system 100, and service arrangement system 170 stores information about the service application 110; col. 5, lines 26-35, lines 44-58) and a reward to be earned upon completing the collection of the traveling data of the vehicle (service arrangement system 170 computes the fare amount based on the pickup and destination locations, the amount of distance traveled for the service, time spent for providing the service, fees, and/or other costs associated with the service, the schedule user interface 500 of the system 100 displays the total amount of money earned by the user for a given duration of time, and service arrangement system 170 stores information about the service application 110; col. 5, lines 26-35, col. 18, line 57-col. 19, line 5), ii) calculate a traveling route to be traveled by the vehicle to complete the collection of the traveling data of the vehicle (service arrangement system 170 determines the route; col. 8, lines 28-43), the traveling route including a start point (pickup location; col. 18, line 57-col. 19, line 5) and an end point (destination location; col. 18, line 57-col. 19, line 5), and iii) transmit, to the data processing apparatus, the request data and the traveling route (service arrangement system 170 computes the fare amount based on the pickup and destination locations, the amount of distance traveled for the service, time spent for providing the service, fees, and/or other costs associated with the service, the schedule user interface 500 of the system 100 displays the total amount of money earned by the user for a given duration of time and the task user interface 420 of the system 100 displays the route; col. 18, line 57-col. 19, line 5, Figs. 4C, 4F, 4H-4J, col. 14, lines 30-35), 
wherein the data processing apparatus is configured to: 
receive, form the server, the request data including the request for collecting the traveling data of the vehicle and the reward to be earned upon completing the collection of the traveling data of the vehicle (service arrangement system 170 computes the fare amount based on the pickup and destination locations, the amount of distance traveled for the service, time spent for providing the service, fees, and/or other costs associated with the service, the schedule user interface 500 of the system 100 displays the total amount of money earned by the user for a given duration of time; col. 18, line 57-col. 19, line 5); 
in response to receiving the request for collecting the traveling data of the vehicle from the server, acquire, using a sensor in the vehicle, the traveling data of the vehicle while the vehicle travels along the traveling route (system 100 updates the user’s position and/or the graphic route lines on the map; col. 8, lines 48-51); 
upon completing the collection of the traveling data of the vehicle in response to the request, return the acquired traveling data to the server (service arrangement system 170 receives the pickup and destination locations, the amount of distance traveled for the service, time spent for providing the service, fees, and/or other costs associated with the service; col. 18, line 57-col. 19, line 5); and 
in response to returning the collected traveling data of the vehicle to the server, earn the reward for completing the collection of the traveling data of the vehicle (service arrangement system 170 computes the fare amount based on the pickup and destination locations, the amount of distance traveled for the service, time spent for providing the service, fees, and/or other costs associated with the service; col. 18, line 57-col. 19, line 5), 
wherein the server is configured to, in response to receiving the traveling data from the data processing apparatus, i) convert the traveling data currently collected to a progress toward completion (estimated travel time in the second panel 426; Figs. 4C, 4F, 4J, col. 14, lines 36-44) of the request based on one of a current distance travelled by the vehicle from the start point and a current travel time for the vehicle traveling from the start point (estimated travel time in the second panel 426 corresponds to the progress in the schedule user interface 500, estimated travel time in the second panel 426 is based on pickup location 472 corresponding to “Pick up: Jennifer” 426/520 at the start of 520 in 510 to the current point of 520 in 510; Figs. 4C, 4F, 4J, 5A-5B, col. 18, lines 57-62) and ii) transmit, to the data processing apparatus, a) the progress toward the completion of the request and b) a control signal that causes the data processing apparatus to output the progress toward the completion of the request (service arrangement system 170 communicates with the system 100 and dynamically display content on user interface 131 based on current conditions associated with the service application 110; Fig. 1, col. 4, line 65 – col. 5, line 5), and 
wherein the data processing apparatus is configured to, in response to receiving the progress toward the completion of the request and the control signal, control a display (Fig. 1 – UI 131) to display i) the traveling route (map content 425 includes graphic route lines; Figs. 4C, 4F, 4H-4J, col. 14, lines 30-35) of the vehicle and a current location of the vehicle on the traveling route (map content 425 includes indicator 429 corresponding to the current location of the user; ; Figs. 4C, 4F, 4H-4J, col. 14, lines 26-35) and ii) the progress toward the completion of the request (estimated travel time in the second panel 426; Figs. 4C, 4F, 4J, col. 14, lines 36-44), the traveling route and the current location being displayed in a first area of the display (graphic route lines and current location of the user in the first panel; Figs. 4C, 4F, 4J; col. 14, lines 19-26), the progress being displayed in a second area superimposed on the first area of the display (see Figs. 4C, 4F, 4J).  

While Choksi discloses travel data, Choksi does not specifically disclose traveling state data and:
receive, form the server, the request data including the request for collecting the traveling state data of the vehicle.

However, Dean discloses:
receive, form the server (remote server; [0043]), the request data including the request for collecting the traveling state data (state data; [0041]-[0043]) of the vehicle (server receives state data make up driving logs for the vehicle 200 for compilation and analysis for route planning on the vehicle 200; [0041]-[0043]).

Choksi and Dean are considered to be analogous because they are in the same field of technology relating service application between client/requesting riders and service provider/drivers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choksi’s system that collects travel data and outputs the progress to the user to further incorporate Dean’s system that collects not only the travel data but also the travel state data for the advantage of determining the risk factors on the route which results in safer navigation in geographic regions with risk factors (Dean’s [0044]).

Regarding claim 18, Dean discloses:
A data processing system (Fig. 1) comprising:
circuitry (Fig. 1 – system 100) configured to: 
receive request data from a server (Fig. 1 – service arrangement system 170), the request data containing i) a request for collecting traveling data of the vehicle (service arrangement system 170 receives GPS data 161; col. 5, lines 44-58) and ii) a reward to be earned upon completing the collection of the traveling data of the vehicle as requested in the request (service arrangement system 170 computes the fare amount based on the pickup and destination locations, the amount of distance traveled for the service, time spent for providing the service, fees, and/or other costs associated with the service, the schedule user interface 500 of the system 100 displays the total amount of money earned by the user for a given duration of time; col. 18, line 57-col. 19, line 5); 
calculate a traveling route to be traveled by the vehicle to complete the collection of the traveling data of the vehicle (system 100 determines the route; col. 8, lines 28-43); 
collect, using the sensor, the traveling data of the vehicle while the vehicle travels the calculated traveling route (system 100 updates the user’s position and/or the graphic route lines on the map; col. 8, lines 48-51); 
upon completing the collection of the traveling data of the vehicle in response to the request, return the collected traveling data of the vehicle to the server (service arrangement system 170 receives the pickup and destination locations, the amount of distance traveled for the service, time spent for providing the service, fees, and/or other costs associated with the service; col. 18, line 57-col. 19, line 5); 
in response to returning the collected traveling data of the vehicle to the server, earn the reward for completing the collection of the traveling data of the vehicle (service arrangement system 170 computes the fare amount based on the pickup and destination locations, the amount of distance traveled for the service, time spent for providing the service, fees, and/or other costs associated with the service; col. 18, line 57-col. 19, line 5); and 
upon earning the reward for completing the collection of the traveling data of the vehicle, i) generate image data indicating the earning of the reward and ii) control a display to display an image based on the image data (the schedule user interface 500 of the system 100 displays the total amount of money earned by the user for a given duration of time; col. 18, line 57-col. 19, line 5), 
wherein while the traveling data of the vehicle is being collected, the circuitry controls the display to display i) the calculated traveling route (map content 425 includes graphic route lines; Figs. 4C, 4F, 4H-4J, col. 14, lines 30-35) of the vehicle and a current location of the vehicle on the traveling route (map content 425 includes indicator 429 corresponding to the current location of the user; ; Figs. 4C, 4F, 4H-4J, col. 14, lines 26-35) and ii) progress toward completion (estimated travel time in the second panel 426; Figs. 4C, 4F, 4J, col. 14, lines 36-44) of the collection of the traveling data of the vehicle, the traveling route and the current location being displayed in a first area of the display (graphic route lines and current location of the user in the first panel; Figs. 4C, 4F, 4J; col. 14, lines 19-26), the progress being displayed in a second area superimposed on the first area of the display (see Figs. 4C, 4F, 4J), and 
wherein the circuitry is configured to convert the traveling data currently collected to the progress toward the completion of the request based on one of a current distance travelled by the vehicle from a start point of the calculated traveling route and a current travel time for the vehicle traveling from the start point of the calculated traveling route (estimated travel time in the second panel 426 corresponds to the progress in the schedule user interface 500, estimated travel time in the second panel 426 is based on pickup location 472 corresponding to “Pick up: Jennifer” 426/520 at the start of 520 in 510 to the current point of 520 in 510; Figs. 4C, 4F, 4J, 5A-5B, col. 18, lines 57-62), the circuitry keeping updating the progress in the second area of the display (estimated travel time in the second panel 426 dynamically changes; Figs. 4C, 4F, 4J, col. 14, lines 36-44).

While Choksi discloses travel data, Choksi does not specifically disclose traveling state data and:
a sensor in a vehicle, wherein the sensor includes at least one of a vehicle wheel speed sensor, a vehicle speed sensor, an acceleration sensor, an angular rate sensor, a temperature sensor, a humidity sensor, a raindrop sensor, an illuminance sensor, a load sensor, a steering angle sensor, a sound collection sensor, a vibration sensor, an image camera, a radar, and an ultrasonic sensor; 
circuitry configured to: 
receive request data from a server, the request data containing i) a request for collecting traveling state data of the vehicle.

However, Dean discloses:
a sensor (Fig. 2 – sensors 210) in a vehicle (Fig. 2 – vehicle 200), wherein the sensor includes at least one of a vehicle wheel speed sensor, a vehicle speed sensor, an acceleration sensor, an angular rate sensor, a temperature sensor, a humidity sensor, a raindrop sensor, an illuminance sensor, a load sensor, a steering angle sensor, a sound collection sensor, a vibration sensor, an image camera, a radar, and an ultrasonic sensor (sensors 210 in vehicle 200 include a positioning system 212 and object detection sensors 214; see Fig. 2, [0037]-[0040] for more detail); 
circuitry (Fig. 2 – vehicle control system 220) configured to: 
receive request data from a server (remote server; [0043]), the request data containing i) a request for collecting traveling state data (state data; [0041]-[0043]) of the vehicle (server receives state data make up driving logs for the vehicle 200 for compilation and analysis for route planning on the vehicle 200; [0041]-[0043]). 

Choksi and Dean are considered to be analogous because they are in the same field of technology relating service application between client/requesting riders and service provider/drivers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choksi’s system that collects travel data and outputs the progress to the user to further incorporate Dean’s system that collects not only the travel data but also the travel state data for the advantage of determining the risk factors on the route which results in safer navigation in geographic regions with risk factors (Dean’s [0044]).

Claims 4-5, 8, 12-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Choksi, in view of Dean, and in view of Radhakrishnan et al. (US 9,305,310 B2; hereinafter Radhakrishnan).

Regarding claim 4, Choksi and Dean do not specifically disclose:
wherein the reward increases or decreases at a predetermined changing rate.  

However, Radhakrishnan discloses:
wherein the reward increases or decreases at a predetermined changing rate (consented adjusted price is adjusted by a multiplier 360; see Fig. 3B; col. 14, lines 20-23).

Choksi and Radhakrishnan are considered to be analogous because they are in the same field of technology relating service application between client/requesting riders and service provider/drivers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choksi’s reward system to further incorporate Radhakrishnan’s reward system which that adjusts consented adjusted price by a multiplier. Doing so would aid in providing reasonable rewards and satisfaction to consumer experience.   

Regarding claims 5 and 8, Choksi and Dean do not specifically disclose:
wherein the reward varies depending on a history of a past request undertaken, and the processor is configured to control the display to show the reward after being varied.

However, Radhakrishnan discloses:
wherein the reward varies depending on a history of a past request undertaken (consented adjusted price of the requested user/requesting device vary depending on historical record/data; col. 6, lines 62-64, col. 7, lines 30-35), and the processor is configured to control the display to show the reward after being varied (Figs. 4A and 4C).

Choksi and Radhakrishnan are considered to be analogous because they are in the same field of technology relating service application between client/requesting riders and service provider/drivers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choksi’s reward system to further incorporate Radhakrishnan’s reward system which takes into consideration reward for the request that is adjusted based on the historical record of the service provider. Doing so would aid in providing personalized and reasonable amount of rewards and satisfaction to consumer experience.

Regarding claims 12-13 and 16, Choksi discloses:
wherein the progress is generated as a moving image or a still image (estimated travel time in the second panel 426 dynamically changes; Figs. 4C, 4F, 4J, col. 14, lines 36-44). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kim et al. (US 9911170 B2) discloses arranging a transport service for a user based on the estimated time of arrival of the user.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665